DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8, 18-24 and 26 are allowed and renumbered to as 1-15 respectively.
The following is an examiner’s statement of reasons for allowance:
Zhang et al (US Pub. 2016/0353510 A1) discloses a method performed by a wireless device for handling beam-tracking failure; Park (US Pub. No. 2016/0183233 A1) discloses an apparatus for operating a system in a cellular mobile communication system using a high-frequency band; and Sanders et al (US RE43871 E) discloses System and method for identifying co-channel interference in a radio network. Zhang et al in view of Park and further in view of  Sanders et al does not teach or fairly suggest all limitations recite in claims 1 and 18-19, and argued in the Remarks filed on 3/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463